Citation Nr: 1223930	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-14 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for hyperventilation syndrome.

3.  Entitlement to service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the July 2008 decision, the RO, in pertinent part, denied service connection for bilateral hearing loss, hyperventilation syndrome, and left wrist tendonitis.

Prior to certifying this appeal to the Board, in a September 2008 rating decision, the RO granted service connection for right ear hearing loss.  Although the issue of service connection bilateral hearing loss was certified to the Board, the September 2008 rating decision represents a full grant of the benefits sought with regard to the right ear.  Therefore, this matter is not before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In May 2012, the Veteran testified before a Veterans Law Judge (VLJ) during a videoconference hearing.  A transcript of the hearing is of record.

The issue of service connection for a left wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have current left ear hearing loss to an extent recognized as a disability for VA compensation purposes.
2.  The Veteran does not currently have a hyperventilation syndrome separate and distinct from his service-connected posttraumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011). 

2.  The criteria for service connection for a hyperventilation syndrome have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In a March 2008 pre-rating letter, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the March 2008 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations in March 2008.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal.  

Moreover, during a pre-hearing conference and during the Board hearing, the VLJ discussed with the Veteran and asked questions designed to elicit the evidence required to establish service connection.  This action supplemented VA's duties with respect to the VCAA and complied with 38 C.F.R. § 3.103.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims is warranted. 

Legal Criteria 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things, (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or irritable bowel syndrome) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2011).

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317 (2011); see also 76 Fed. Reg. 81,834 (Dec. 29, 2011) (extending the delimiting date).

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Left Ear Hearing Loss

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley  v. Brown, 5 Vet. App. 155 (1993). 

As will be explained below, service connection is not warranted for left ear hearing loss because the level impairment does not meet the requirements of 38 C.F.R. § 3.385 and is not considered a disability for VA purposes.

During the Board hearing, the Veteran testified that he was exposed to noise from sniper fire and explosions from improvised explosive devices (IEDs).  He noted that he had been evaluated by VA for hearing loss in March 2008 and that his hearing was about the same since then.  

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to hearing loss.  At the Veteran's June 2002 entrance examination, puretone thresholds, in decibels, were as follows (in ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
10
LEFT
15
10
5
10
0

The Veteran's service treatment records do not include any other audiology evaluations.

The report March 2008 VA examination reflects the Veteran's complaints of bilateral hearing loss and tinnitus.  He reported difficulty hearing general conversational speech at times.  He said he was exposed to gunfire, blasts, and bombs during service.  He denied any occupational or recreational noise exposure.  During audiological evaluation, the Veteran's puretone thresholds, in decibels, were as follows (in ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
40
LEFT
20
20
15
25
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The diagnoses were normal hearing in the right ear from 250 to 3000 Hz and sloping to mild sensorineural hearing loss, and normal hearing in the left ear from 250 to 8000 Hz.  

The Board notes that the Veteran is competent to report that which he has personally experienced, such as noise exposure and hearing problems.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Board finds the Veteran's statements concerning his experiences in service and the loss of hearing are credible.  The Veteran, however, is not competent to state whether his hearing loss meets VA's requirements for a disability pursuant to 38 C.F.R. § 3.385.  See Jandreau v. Nicholson, 492 F. 3d 1372.  The question of disability in this instance requires specialized training, which the Veteran does not have.

In this case, the above-cited testing results do not establish a current left ear hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores were greater than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, neither the Veteran nor his representative has presented or identified existing audiometric testing results that meet the requirements of that regulation for left ear hearing loss.  Hence, the Veteran does not have a left ear hearing loss disability for VA purposes.  For this reason, the Board finds that the claim for service connection for left ear hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, however, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Hyperventilation Syndrome

During the Board hearing, the Veteran testified that he hyperventilated while at boot camp in Texas.  He said that it was during warrior week and he was not properly hydrated.  He said that he now associates these symptoms with PTSD and that he has problems with nightmares and flashbacks.  He said he was given Paxil at one point, but did not like taking medication.  He said he was not receiving any treatment for these problems and did not recall that he had ever been given a formal diagnosis.

The Veteran's service treatment records reflect that he reported having trouble breathing out his nose during warrior week in November 2002.  His breathing was noted to be present and regular.  He was instructed to drink water until his urine was clear and return in the morning if needed.  Another note that same day reflects that the Veteran's nose had started bleeding and he complained of shortness of breath with a cough and postnasal drip.  The assessment was upper respiratory infection, post nasal drip, status post nosebleed.  There were no follow-up records and no other reports of difficulty breathing or hyperventilation during service.

The report of the March 2008 VA examination reflects that the Veteran said that he passed out during boot camp in Texas due to the heat.  He said he had another episode in June 2004, which was also due to heat, and that the condition improved with water.  On physical examination, the Veteran was in no distress and there was no dyspnea.  His nose, sinuses, mouth, and throat were all normal.  The pulmonary examination was normal.  The diagnosis was hyperventilation syndrome, resolved.  

To the extent that the Veteran had one or two episodes of hyperventilation during service, which were attributed to heat or dehydration, these episodes were acute and transitory and did not result in chronic disability.  The evidence does not show that he currently has a hyperventilation syndrome.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (2011); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. 

The Board has considered the Veteran's statements regarding his current symptomatology, which are both competent and credible.  During the Board hearing, he associated his symptoms with PTSD and described having nightmares, flashbacks, sweating episodes, and an easy startle response.  The Veteran is currently service-connected for PTSD and the described symptoms are contemplated in the assigned disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Therefore, the Board finds that the Veteran is not entitled to a separate compensable rating for the claimed hyperventilation syndrome.  See 38 C.F.R. § 4.14 (2011) (prohibiting pyramiding).

In sum, the Board finds that the Veteran does not have a current hyperventilation syndrome, separate and distinct from his service-connected PTSD.  As such, the criteria for establishing service connection have not been established.  38 C.F.R. § 3.303 (2011). 

The Board has also considered the special provisions for Persian Gulf veterans under which service connection may be established for manifestations of an undiagnosed illness.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).  The Veteran's service treatment records indicate that he was deployed to Kuwait in 2004.  In this case, however, to the extent the Veteran has current symptoms involving difficulty breathing or shortness of breath, these symptoms have been attributed to a known clinical diagnosis, PTSD.  Therefore, these provisions are not applicable.  

For the foregoing reasons, the Board finds that service connection is not warranted for hyperventilation syndrome.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for left ear hearing loss disability is denied.

Service connection for hyperventilation syndrome is denied.


REMAND

The Veteran asserts that he has a current left wrist disability that began during service.  During the Board hearing, he said that his left wrist began hurting after he returned from Desert Storm in 2004 and that he has continued to have problems with it on and off since then.  He denied any specific injury or trauma.  During the hearing, he described his current symptoms as a painful knot in his wrist.  He said that he had episodes when his left wrist symptoms would flare-up and that it was not bothering him at the time it was last evaluated.

The Veteran's service treatment records reflect that his upper extremities were normal at his enlistment examination in June 2002.  On the corresponding Report of Medical History, he denied having swollen or painful joints.  In May 2004, he complained of left wrist pain for one day after hyperextending it while pushing out of a car.  It was noted that he had injured his wrist three years ago while playing football in high school.  The diagnosis was left wrist sprain.  He was given Motrin and an Ace bandage.  In June 2004, he complained of left wrist pain while getting out of a vehicle.  The impression was left wrist tendonitis.  

The report of the March 2008 VA examination reflects that the Veteran said that he had been told that he had left wrist tendonitis, but that it had been asymptomatic since its onset.  On physical examination, the left wrist and hand were normal.  The diagnosis was left wrist tendonitis, resolved.

The Board finds that the Veteran's statements regarding his continued left wrist symptomatology are both competent and credible.  During the Board hearing, he described having a current flare-up of symptoms; however, the March 2008 VA examination was conducted while he was asymptomatic.  Therefore, the Board finds that another VA examination should be conducted to assess the nature and etiology of the Veteran's claimed left wrist disability, preferably during a period of time when his symptoms are present.  Pursuant to 38 C.F.R. § 3.317, consideration should also be given as to whether the Veteran has a left wrist disability resulting from undiagnosed illness.  

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment for the Veteran's left wrist.  All records/responses received should be associated with the claims file.  

2.  Then, schedule the Veteran for a VA medical examination to evaluate the nature and etiology of his claimed left wrist disability.  If possible, the examination should be scheduled during a period when the claimed disability is symptomatic.  The claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should also be asked to describe the Veteran's claimed left wrist pain, including the date of its inception and its frequency.  After conducting the appropriate testing, the examiner should be asked to comment on whether there is any objective evidence that the Veteran suffers from left wrist pain.  If so, the examiner should opine whether it is at least as likely as not that such symptoms are attributable to a known clinical diagnosis, or whether such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  

If the claimed symptoms are attributable to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed disorder was incurred in service or is causally related to service.  The report of examination must include a complete rationale for all opinions rendered. 

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


